CHEHARDY, Judge.
By way of brief, plaintiff A. Deutsche O’Neal, Sr., has asked us to find the State of Louisiana, Department of Transportation and Development (Office of Highways), sol-idarily liable, along with defendant Sidney Bourg.
Since O’Neal did not appeal, or answer the appeal, we cannot consider the question.
For the reasons assigned in 434 So.2d 149 (La.App.1983), handed down this day and not as yet reported, the judgment appealed from insofar as it relates to plaintiff O’Neal is affirmed.
AFFIRMED.